DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                                   JOEL JULES,
                                    Appellant,

                                         v.

                              STATE OF FLORIDA,
                                   Appellee.

                                  No. 4D13-3019

                                [October 21, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Ilona Maxine Holmes, Judge; L.T. Case No.
09013345CF10B.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Allen R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

MAY, J.

   The defendant appeals his conviction and sentence on two counts of
robbery with a firearm, and one count of assault. He argues the trial court
erred in finding no Richardson1 violation occurred when the defense did
not become aware of money retrieved from the defendant’s pocket at the
crime scene until the middle of trial. We disagree and affirm.

    The State charged the defendant with two counts of robbery with a
firearm, one count of aggravated assault on a law enforcement officer, and
one count of aggravated assault with a firearm. The charges arose when
the defendant approached a couple in a parking lot, threatened them, and
took approximately sixty dollars from them.

   A man exiting the parking lot observed the robbery, and reported it to
a police officer, who was working off-duty as a security guard. The
defendant ultimately threatened a golf cart driver in an attempt to use the

1   Richardson v. State, 246 So. 2d 771 (Fla. 1971).
cart to get away. The officer approached the defendant. The defendant
failed to comply with the officer’s direction, took an aggressive stance, and
pointed his gun at the officer. The officer then shot the defendant.

    At trial, the crime identification technician (“CIT”) testified. Initially, he
indicated he did not recover any money, but when asked about property
found on the defendant, he indicated that defense counsel should check
the property receipt. Defense counsel requested a Richardson inquiry. The
following discussion ensued.

   Defense counsel argued that the State had initially indicated no money
was retrieved from the defendant’s pockets. But after making a phone call
that morning, the State informed defense counsel that money was taken
into evidence. Defense counsel claimed prejudice because she relied on
the original information in making her opening statement.

   The State responded that it had submitted discovery to the defense
containing the names of persons known to have relevant information,
including the CIT. The discovery incorporated information in the police
and lab reports, and “[t]angible papers or objects that were obtained from
or belonging to the [d]efendant.” It also included “[s]earch and seizure
documents that are within the State’s possession.”

    The trial court reviewed the court file to see what discovery was
provided. The CIT’s report indicated that a property receipt reflected the
items found in the defendant’s pockets. The State advised that all property
receipts in its possession were turned over to the defense in discovery.
Defense counsel continued to argue that the State had told her that no
money was recovered. The trial court noted that the defense had not
moved to compel any property, and requested the property receipt. The
trial court then commented:

      There’s no Richardson violation here. You know, just asking
      the State without more–in every case there’s always a property
      receipt. I get motions to compel all the time. . . . But you
      know, here we are in the middle of trial and you’re saying the
      State just made me aware that there’s a property receipt,
      which could have been discovered, you know, well in advance
      before today. . . . [B]ut there’s really no violation here.

   The trial court again requested the property receipt, and offered defense
counsel wide latitude in questioning the CIT if the money was on the
property receipt. The trial court did not find willfulness on the State’s part.
The trial court indicated, “It’s very clear at the top [of the property receipt].

                                        2
Collected from the pants found in the parking lot. He took two 20’s and
two 5’s out of the pocket. That would equate to $50, even though the
alleged victim said he had $60.” The trial court made the following
findings:

      I’m going to find that there is no discovery violation. At best,
      it’s inadvertent. Secondly, the Court has given you time. . . .
      I’ve offered to have [the CIT] recalled and give[] you wide
      latitude, to be hostile with him, if necessary. Get in his face.
      I’m not going to stop you on that. But as I told the jury,
      opening statements are not evidence. What the lawyers say is
      not evidence. The theme in the opening of the defense was
      inconsistency and lack [of evidence]. It could be anything; one
      of those two things given in this case. It is not the level of
      mistrial where I can find that [the Assistant State Attorney]
      intentionally withheld pertinent information from you that
      could have been found through the discovery process or by a
      motion to compel before any court to compel property receipts.
      ....
      The motion for mistrial is denied. The motion to find a
      Richardson violation is also denied.

    The defendant moved for a judgment of acquittal, which the trial court
denied. The defendant did not call any witnesses, and renewed his motion
for judgment of acquittal, which the trial court denied. The jury found the
defendant guilty of the two counts of robbery with a firearm, not guilty of
aggravated assault on a law enforcement officer, and guilty of the lesser
included offense of assault on the count for aggravated assault with a
firearm. The trial court sentenced the defendant as a prison releasee
reoffender and imposed concurrent life sentences on the robbery counts
and time served on the assault count.

   The defendant now appeals. He argues the trial court erred in finding
no discovery violation and in admitting the money seized from his pants
pocket. He argues the State told defense counsel before and during trial
that no money was recovered. The CIT initially testified that he did not
recover any money, but was recalled to introduce the recovered money.
He argues he was procedurally prejudiced because his defense was lack of
evidence and inconsistent testimony. He claims to have been ambushed
by the evidence with no time to counter it.

   The State responds that the trial court properly found no Richardson
violation because the defendant was informed of the property receipt in
discovery.    Any alleged failure to disclose was inadvertent and

                                     3
unintentional. And exclusion would be too extreme of a sanction.

   We review a trial court’s decision on a Richardson hearing for an abuse
of discretion. Conde v. State, 860 So. 2d 930, 958 (Fla. 2003).

   “Florida’s criminal discovery rules are designed to prevent surprise by
either the prosecution or the defense. Their purpose is to facilitate a
truthful fact-finding process.” Kilpatrick v. State, 376 So. 2d 386, 388 (Fla.
1979). “[A]n inquiry pursuant to Richardson v. State, 246 So. 2d 771 (Fla.
1971), should be made by the trial court when a violation of the discovery
rules occurs . . . .” Cuciak v. State, 410 So. 2d 916, 917 (Fla. 1982).

    Here, the State disclosed the CIT’s lab reports in discovery. Page four
of the report specifically listed the defendant’s jeans, and advised to “[s]ee
property receipt for description of the items that were discovered in the
pocket of jeans.” The defendant was on notice of and given permission to
check the property receipt for the inventory of his jeans. In addition, “all
the property receipts that were in the State’s possession were turned over
in the discovery process.” The trial court noted that over the four years
preceding trial, two status hearings were held, and the defense had not
moved to compel the property receipt.

   “An alleged abuse of discretion is judged by the general standard of
reasonableness; in other words, if reasonable people could differ as to the
propriety of an action taken by the trial court, the action is not
unreasonable.” Tomengo v. State, 864 So. 2d 525, 528 (Fla. 5th DCA
2004). Because the State turned over all documents that indicated the
presence of money, the defendant had the opportunity to review those
documents, and he did not move to compel production, the trial court did
not abuse its discretion in finding no discovery violation.2 We affirm.

    Affirmed.

CIKLIN, C.J., and FORST, J., concur.

                             *         *        *

    Not final until disposition of timely filed motion for rehearing.


2 In any event, any error on the Richardson hearing was harmless based on this
record. Scipio v. State, 928 So. 2d 1138, 1149–50 (Fla. 2006); Lasiak v. State,
966 So. 2d 983, 984 (Fla. 5th DCA 2007).


                                       4